DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of group I, claims 1, 3-5, and 23-27, in the reply filed on 11/29/2021 is acknowledged. The traversal is on the grounds that amended claims 14 and 15 now contain limitations pertaining to the gelling agent, binder, and plasticizing agent components similar to the corresponding compositional limitations of elected claim 1, and further contain limitations regarding the relative amounts of these components. Applicant contends that all groups now contain the same special technical feature so as to lead to unity of invention. However, while claim 14 now contains limitations to gelling agent, binder, and plasticizing agent components, it does not contain any limitation to a slurry comprising alcohol and/or one C1-C9 ketone chain, and does not contain limitations to a heating step at 60-150 °C. These are distinguishing features of the method of group I, and absent these compositional and process limitations, each component of the technical feature of group I is not shared by amended claim 14. The claims 1 and 14 therefore remain lacking in a shared special technical feature that would create unity of invention. Similarly, amended claim 15 does not contain features of a ceramic slurry comprising alcohol and/or one C1-C9 ketone chain, and does not contain limitations to a heating step at 60-150 °C. Claim 15 thus also does not contain each component of the technical feature of group I, and unity of invention between elected group I and amended claim 15 remains lacking.  Pending claim 16 is drawn to a ceramic filament that does not share any of the technical features of the elected group I claims drawn to a ceramic slurry. For the above reasons, claims 14-16 remain withdrawn from consideration as non-elected. 
	New claims 23-26 depend from the elected claim group and are therefore also elected and examined herein. New claim 27 is drawn to a method of using the green body of non-elected claim 15. As discussed above, applicant’s arguments are not persuasive regarding claim 15, and new claim 27 further does not contain each component of the technical feature of elected group I. Claim 27 is 
The requirement is still deemed proper and is therefore made FINAL.
Status of Application
2.	The claims 1, 3-5, 14-16, and 23-27 are pending in the application. Claims 14-16 remain withdrawn from consideration as non-elected. Claim 27 is non-elected by original presentation. Claims 1, 3-5, and 23-26 are examined on merits herein
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
5.	The information disclosure statements (IDS) submitted on 11/02/2018, 05/21/2021, and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Allowable Subject Matter
6.	Claim 1, 3-5, and 23-27 are allowed. The prior art, either alone or in combination, fails to teach or suggest a method for making a ceramic slurry wherein a ceramic material is placed into a suspension with an alcohol and/or one C1-C8 ketone chain, wherein a gelling agent selected from those of instant claim 1 is added, wherein a binder selected from those listed in claim 1 is added, wherein the thus formed slurry is heated at a temperature of 60-150 °C, and wherein a plasticizing agent selected from those of instant claim 1 is added, and wherein the amounts of the gelling agent, binder, and plasticizing agent relative to the ceramic material in the slurry satisfy the relationships of amended claim 1. 
Conclusion
7.	Claims 1, 3-5, and 23-27 are allowed. Claims 14-16 are withdrawn from consideration as non-elected. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	This application is in condition for allowance except for the following formal matters: 
Claims 14-16, withdrawn from consideration as non-elected, remain pending in the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW22 February 2022